DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.

Claim Objections
Claims 2, 3, 8, 9, 16 and 17 are objected to because of the following informalities: in claims 2, 8 and 16, line 2 of each claim, replace the phrase “is lower is surface height” with --is lower in surface height-- for proper spelling; and in claims 3, 9 and 17, line 2 of each claim, replace the phrase “is higher is surface height” with --is higher in surface height-- for proper spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 2, 4, 7, 8, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent Application Publication 2012/0013821) in view of Tsuji (US Patent Application Publication 2012/0267745).
Regarding claim 1, Ito et al disclose an imaging element, comprising:
a plurality of pixels each including:
a color filter R, B that transmits incident light having a predetermined wavelength; 
a photoelectric conversion section 21 that produces an electric charge according to the light transmitted through the color filter; and
an on-chip lens 33 that is disposed in an adjacent manner to the color filter based on the plurality of pixels [see Fig. 6],
wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter; and
an incident light attenuation section 31 that is disposed between color filters of adjacent pixels,
wherein the incident light attenuation section attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel wherein the color filter is disposed and
wherein the on-chip lens is in contact with an entire upper surface of the incident light attenuation section [see Fig. 6].
Ito et al do not disclose wherein the incident light attenuation section is configured to be different in surface height from the color filter. Rather, Ito et al disclose wherein the incident light attenuation section and the color filter are coplanar. Hence, Ito et al further do not disclose wherein Tsuji discloses a substantially similar imaging element comprising: a plurality of pixels each including: a color filter 350, 352 that transmits incident light having a predetermined wavelength [see Fig. 9; see also paragraph 0059]; and an on-chip lens 360 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 9; see also paragraph 0124]; and an incident light attenuation section 330 that is disposed between color filters of the adjacent pixels, wherein the incident light attenuation section is configured to be different in height from the color filter and attenuates light not transmitted through the color filter, and wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section [see Fig. 9; see also paragraph 0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the incident light attenuation section to have a different height than the height of the color filter in order to tune the light transmittance from the imaging element, including but not limited to controlling incident angles, surface topography, etc. Tsuji discloses that the heights can be the same, as disclosed by Ito et al, or different, as claimed. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the on-chip lens such that, in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section, in order to further enhance light collection ratio and thus create a device having higher sensitivity [see paragraph 0063].
Ito et al and Tsuji disclose the imaging element according to claim 1. Furthermore to the height of the incident light attenuation section, Tsuji discloses wherein the incident light attenuation section is lower in surface height than the color filter [see Fig. 9].
Regarding claim 4, the prior art of Ito et al and Tsuji disclose the imaging element according to claim 1. Furthermore, Ito et al disclose wherein the incident light attenuation section is disposed adjacent to the on-chip lens [see Fig. 6].
Regarding claim 7, Ito et al disclose an imaging element, comprising:
a plurality of pixels each including:
a color filter R, B that transmits incident light having a predetermined wavelength; 
a photoelectric conversion section 21 that produces an electric charge according to the light transmitted through the color filter; and
an on-chip lens 33 that is disposed in an adjacent manner to the color filter based on the plurality of pixels [see Fig. 6],
wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter; and
an incident light attenuation section 31 that is disposed between color filters of adjacent pixels,
wherein the incident light attenuation section attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel wherein the color filter is disposed and
wherein the on-chip lens is in contact with an entire upper surface of the incident light attenuation section [see Fig. 6]; and
5 that processes an image signal which is a signal according to the produced electric charge [see Fig. 1].
Ito et al do not disclose wherein the incident light attenuation section is configured to be different in surface height from the color filter. Rather, Ito et al disclose wherein the incident light attenuation section and the color filter are coplanar. Hence, Ito et al further do not disclose wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the light attenuation section. One such as Tsuji discloses a substantially similar imaging element comprising: a plurality of pixels each including: a color filter 350, 352 that transmits incident light having a predetermined wavelength [see Fig. 9; see also paragraph 0059]; and an on-chip lens 360 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 9; see also paragraph 0124]; and an incident light attenuation section 330 that is disposed between color filters of the adjacent pixels, wherein the incident light attenuation section is configured to be different in height from the color filter and attenuates light not transmitted through the color filter, and wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section [see Fig. 9; see also paragraph 0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the incident light attenuation section to have a different height than the height of the color filter in order to tune the light transmittance from the imaging element, including but not limited to controlling incident angles, surface topography, etc. Tsuji discloses that the heights can be the same, as disclosed by Ito et al, or different, as claimed. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the on-chip lens such that, in a cross-
Regarding claim 8, the prior art of Ito et al and Tsuji disclose the imaging apparatus according to claim 7. Furthermore to the height of the incident light attenuation section, Tsuji discloses wherein the incident light attenuation section is lower in surface height than the color filter [see Fig. 9].
Regarding claim 10, the prior art of Ito et al and Tsuji disclose the imaging apparatus according to claim 7. Furthermore, Ito et al disclose wherein the incident light attenuation section is disposed adjacent to the on-chip lens [see Fig. 6].
Regarding claim 15, Ito et al disclose an imaging element, comprising:
a plurality of pixels each including:
a color filter R, B that transmits incident light having a predetermined wavelength; 
a photoelectric conversion section 21 that produces an electric charge according to the light transmitted through the color filter; and
an on-chip lens 33 that is disposed in an adjacent manner to the color filter based on the plurality of pixels [see Fig. 6],
wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter; and
an incident light attenuation section 31 that is disposed between color filters of adjacent pixels,
wherein the on-chip lens is in contact with an entire upper surface of the incident light attenuation section [see Fig. 6].
Ito et al do not disclose wherein the incident light attenuation section is configured to be different in surface height from the color filter. Rather, Ito et al disclose wherein the incident light attenuation section and the color filter are coplanar. Hence, Ito et al further do not disclose wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the light attenuation section. One such as Tsuji discloses a substantially similar imaging element comprising: a plurality of pixels each including: a color filter 350, 352 that transmits incident light having a predetermined wavelength [see Fig. 9; see also paragraph 0059]; and an on-chip lens 360 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 9; see also paragraph 0124]; and an incident light attenuation section 330 that is disposed between color filters of the adjacent pixels, wherein the incident light attenuation section is configured to be different in height from the color filter and attenuates light not transmitted through the color filter, and wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section [see Fig. 9; see also paragraph 0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the incident light attenuation section to have a different height than the height of the color filter in order to tune the light transmittance from the imaging element, including but not limited to controlling incident angles, surface topography, etc. Tsuji discloses that the heights can be the same, as disclosed by Ito et al, or different, as claimed. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the on-chip lens such that, in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section, in 
Regarding claim 16, the prior art of Ito et al and Tsuji disclose the imaging element according to claim 15. Furthermore to the height of the incident light attenuation section, Tsuji discloses wherein the incident light attenuation section is lower in surface height than the color filter [see Fig. 11], or higher in surface height than the color filter [see Fig. 12].
Regarding claim 18, the prior art of Ito et al and Tsuji disclose the imaging element according to claim 15. Furthermore, Ito et al disclose wherein the incident light attenuation section is disposed adjacent to the on-chip lens [see Fig. 6].

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent Application Publication 2012/0013821) in view of Tsuji (US Patent Application Publication 2012/0267745) as applied to claims 1, 7 and 15 above, and further in view of Oota et al (US Patent Application Publication 2020/0013821).
Regarding claims 3, 9 and 17, the prior art of Ito et al and Tsuji disclose the imaging element according to claims 1 and 15 and the imaging apparatus of claim 7. Neither Ito et al nor Tsuji disclose wherein the incident light attenuation section is higher in surface height than the color filter. One such as Oota et al disclose a substantially similar imaging element comprising: a plurality of pixels each including: a color filter 30 that transmits incident light having a predetermined wavelength [see Fig. 3; see also paragraph 0126]; and an on-chip lens 50 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 3; see also paragraph 0124]; and an incident light attenuation section 2 that is disposed between color filters of the adjacent pixels, wherein the incident light attenuation section is configured to be Oota et al disclose that the incident light attenuation section is equal in height to the color filter, as disclosed by both Ito et al and Tsuji [see Oota et al, Fig. 10], or lower in surface height than the color filter, as disclosed by Tsuji [see Oota et al, Fig. 11], or higher in surface height than the color filter [see Oota et al, Fig. 12]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the incident light attenuation section to be higher in surface height than the color filter in order to allow for tuning of light collecting properties [see paragraph 0089].

Claims 5, 6, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent Application Publication 2012/0013821) in view of Tsuji (US Patent Application Publication 2012/0267745) as applied to claims 1, 7 and 15 above, and further in view of Ootsuka et al (US Patent Application Publication 2012/0235266).
Regarding claims 5, 11 and 19, the prior art of Ito et al and Tsuji disclose the imaging element according to claims 1 and 15 and the imaging apparatus of claim 7. Neither Ito et al nor Tsuji disclose specifically wherein the incident light attenuation section is disposed in a region of a corner of four adjacent pixels. One such as Ootsuka et al disclose an imaging element, comprising: a plurality of pixels each including: a color filter 15 that transmits incident light having a predetermined wavelength; a photoelectric conversion section PD that produces an electric charge according to the light transmitted through the color filter [see paragraph 0054]; and an on-chip lens 16 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 2B; see also paragraph 0051]; and an incident light attenuation section 18 that is Ootsuka et al disclose wherein the incident light attenuation section 18 is disposed in a region of a corner of four adjacent pixels [see Fig. 4A]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the incident light attenuation section in a corner of four adjacent pixels in order to prevent unintended color mixing during device operation.
Regarding claims 6, 12 and 20, the prior art of Ito et al and Tsuji disclose the imaging elements of claims 1 and 15 and the imaging apparatus of claim 7. Neither Ito et al nor Tsuji disclose specifically wherein the incident light attenuation section is disposed in a region of a side of two adjacent pixels. One such as Ootsuka et al disclose an imaging element, comprising: a plurality of pixels each including: a color filter 15 that transmits incident light having a predetermined wavelength; a photoelectric conversion section PD that produces an electric charge according to the light transmitted through the color filter [see paragraph 0054]; and an on-chip lens 16 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Fig. 2B; see also paragraph 0051]; and an incident light attenuation section 18 that is disposed between color filters of adjacent pixels, wherein the incident light attenuation section is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Fig. 2B; see also paragraph 0060]. Furthermore, Ootsuka et al disclose wherein the incident light attenuation section 18 is disposed in a region of a side of two adjacent pixels [see Fig. 4A]. It would have been obvious to one of ordinary skill in the art at the time of .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent Application Publication 2012/0013821) in view of Tsuji (US Patent Application Publication 2012/0267745) as applied to claims 1 and 7 above, and further in view of Funao (US Patent Application Publication 2011/0298074).
Regarding claims 13 and 14, the prior art of Ito et al and Tsuji disclose the imaging elements of claims 1 and 15. Neither Ito et al nor Tsuji disclose further comprising a planarization film provided between the photoelectric conversion section and the color filter. One such as Funao discloses a similar imaging element, comprising: a plurality of pixels each including: a color filter 5a, 5b that transmits incident light having a predetermined wavelength; a photoelectric conversion section 3 that produces an electric charge according to the light transmitted through the color filter [see paragraph Figs. 1 and 2; see also paragraph 0089]; and an on-chip lens 7 that is disposed in an adjacent manner to the color filter based on the plurality of pixels, wherein the on-chip lens focuses the incident light and causes the focused light to be incident on the color filter [see Figs. 1 and 2; see also paragraph 0099]; and an incident light attenuation section 8 that is disposed between color filters of adjacent pixels, wherein the incident light attenuation section is configured to be different in surface height from the color filter, and attenuates light not transmitted through the color filter but incident on the photoelectric conversion section of the pixel where the color filter is disposed [see Figs. 1 and 2; see also paragraph 0094]. Furthermore, Funao discloses comprising a planarization film 4 provided between the photoelectric conversion section 3 and the color filter 5a, 5b [see Figs. 1 and 2; see also paragraph 0095]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the planarization layer of Funao in the imaging element Ito et al as modified by Tsuji in order to provide a flat surface on which to form the color filter, such that incident light is captured from a predictable angle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899